Title: To James Madison from Frances Smith Prevost, 8 July 1805 (Abstract)
From: Prevost, Frances Smith
To: Madison, James


          § From Frances Smith Prevost. 8 July 1805, New Orleans. “On the 10. of last month while in the discharge of his duties Mr. Prevost was attacked with a serious fever which still confines him to his bed: And his Physicians are of opinion that he will not regain his strength in this Country until the cold weather sets in, in Decembr. It is therefore his wish, thro’ you to obtain permission from the President to leave the Colony on the arrival of Judge Duffield, and the moment that such leave is obtained he will take the first vessel that offers whithersoever she may be bound. The very great interest I take in this event induces me to solicit an early answer.”
        